Washington,
February, 1827.Petitions for divorce will not be continued from Comity to county.THIS was a petition for a bill of divorce. The Court having refused to grant the prayer of the petition, upon the testimony given on the hearing, Upham, for the petitioner, moved that the cause be continued to the next term, to be holden in another county, with the view to an opportunity of procuring further testimony.The Court denied the motion, and said they had adopted the resolution, no longer to countenance the practice of transferring petitions for divorce from county to county.